Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,645,696 or claims 1-6 and 13-17 of U.S. Patent No. 10,194,439. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed features of the current application are recited in both US 10,645,696 and US 10,194,439 (identical claimed features shown in the table below in bold).
Current Application
US 10,645,696
US 10,194,439
1. A method comprising: receiving, by a first base station from a second base station, one or more first parameters identifying a first plurality of subframes as a listen-before-talk (LBT) subframe of the second base station; selecting, by the first base station, a second plurality of subframes as an LBT subframes based on the one or more first parameters; transmitting, by the first base station to a wireless device, at least one radio resource control message comprising one or more second parameters identifying the second plurality of subframes as LBT subframes; and in response to an LBT procedure indicating a clear channel, transmitting a burst to the wireless device, the burst configured to begin in a subframe identified as an LBT subframe.
1. A method comprising: receiving, by a first base station from a second base station, one or more first parameters identifying a first plurality of subframes as listen-before-talk (LBT) subframes of the second base station; selecting a second plurality of subframes as LBT subframes by the first base station based on the one or more first parameters; transmitting, by the first base station to a wireless device, at least one radio resource control message comprising one or more third parameters identifying the second plurality of subframes as LBT subframes; performing, by the first base station, an LBT procedure in a subframe of the second plurality of subframes; and transmitting, by the first base station, a burst based on the LBT procedure indicating a clear channel, wherein the burst is configurable to start in the subframe based on the subframe being identified as an LBT subframe.
1. A method comprising: receiving, by a first base station from a second base station, a first message comprising one or more first parameters identifying a first plurality of subframes as a listen-before-talk (LBT) subframe of the second base station; selecting a second plurality of subframes as an LBT subframe by the first base station based on the one or more first parameters; transmitting, by the first base station to the second base station, a second message comprising one or more second parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe of the first base station; transmitting, by the first base station to one or more wireless devices, at least one radio resource control (RRC) message comprising one or more third parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe; performing, by the first base station, an LBT procedure in a subframe in the second plurality of subframes; and transmitting, by the first base station, a burst when the LBT procedure indicates a clear channel; and wherein the burst is configurable to start in the subframe if the subframe is identified as an LBT subframe.
2. The method of claim 1, wherein the one or more first parameters comprise a bitmap.
2. The method of claim 1, wherein the one or more first parameters comprise a bitmap.
2. The method of claim 1, wherein the one or more first parameters comprise a bitmap.
3. The method of claim 1, wherein the second plurality of subframes are associated with a licensed assisted access (LAA) cell.

3. The method of claim 1, wherein the second plurality of subframes are associated with a licensed assisted access cell.
3. The method of claim 1, wherein the second plurality of subframes are associated with a licensed assisted access (LAA) cell.
4. The method of claim 1, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
4. The method of claim 1, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
4. The method of claim 1, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
5. The method of claim 1, wherein the at least one radio resource control message comprises a second parameter indicating a maximum duration for the burst.
5. The method of claim 1, wherein the at least one radio resource control message comprises a second parameter indicating a maximum duration for the burst.
5. The method of claim 1, wherein the at least one RRC message comprises a second parameter indicating a maximum duration for the burst.

6. The method of claim 1, wherein the at least one radio resource control message comprises one or more LBT parameters.
6. The method of claim 1, wherein the at least one RRC message comprises one or more LBT parameters.
7. The method of claim 1, further comprising transmitting, by the first base station to the second base station, one or more third parameters identifying the second plurality of subframes as a LBT subframe of the first base station.
7. A method of claim 1, further comprising transmitting, by the first base station to the second base station, one or more second parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe of the first base station.
1. A method comprising: receiving, by a first base station from a second base station, a first message comprising one or more first parameters identifying a first plurality of subframes as a listen-before-talk (LBT) subframe of the second base station; selecting a second plurality of subframes as an LBT subframe by the first base station based on the one or more first parameters; transmitting, by the first base station to the second base station, a second message comprising one or more second parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe of the first base station; transmitting, by the first base station to one or more wireless devices, at least one radio resource control (RRC) message comprising one or more third parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe; performing, by the first base station, an LBT procedure in a 
8. The method of claim 7, wherein the one or more third parameters comprise a bitmap.
8. The method of claim 7, wherein the one or more first parameters comprise a bitmap.
2. The method of claim 1, wherein the one or more first parameters comprise a bitmap.
9. The method of claim 8, wherein the second plurality of subframes are associated with a licensed assisted access cell.
9. The method of claim 8, wherein the second plurality of subframes are associated with a licensed assisted access cell.
3. The method of claim 1, wherein the second plurality of subframes are associated with a licensed assisted access (LAA) cell.
10. The method of claim 9, wherein the one or more third parameters indicate a periodic pattern for the second plurality of subframes.
10. The method of claim 9, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
4. The method of claim 1, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
11. A base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to: receive, from a second base station, one or more first parameters identifying a first plurality of subframes as a listen-before-talk (LBT) subframe of the second base station: select a second plurality of subframes as an LBT subframes based on the one or more first parameters; transmit, to a wireless device, at least one radio resource control message comprising one or more second parameters identifying the second plurality of subframes as LBT subframes; and in response to an LBT procedure indicating a clear channel, transmit a burst to the wireless device, the burst configured to begin in a subframe identified as an LBT subframe.
11. A base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to: receive, from a second base station, one or more first parameters identifying a first plurality of subframes as listen-before-talk (LBT) subframes of the second base station; select a second plurality of subframes as LBT subframes based on the one or more first parameters; transmit, to a wireless device, at least one radio resource control message comprising one or more third parameters identifying the second plurality of subframes as LBT subframes; perform an LBT procedure in a subframe of the second plurality of subframes; and transmit a burst based on the LBT procedure indicating a clear channel, wherein the burst is configurable to start in the subframe based on the subframe being identified as an LBT subframe.
A base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to: receive, from a second base station, a first message comprising one or more first parameters identifying a first plurality of subframes as a listen-before-talk (LBT) subframe of the second base station; select a second plurality of subframes as an LBT subframe by the base station based on the one or more first parameters; transmit, to the second base station, a second message comprising second parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe of the base station; transmit to one or more wireless devices, at least one radio resource control (RRC) message comprising one or more third parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe; perform an LBT procedure in a subframe in the second plurality of subframes; and transmit a burst when the LBT procedure indicates a clear channel; and wherein the burst is configurable to start in the subframe if the subframe is identified as an LBT subframe.
12. The base station of claim 11, wherein the one or more first parameters comprise a bitmap.
12. The base station of claim 11, wherein the one or more first parameters comprise a bitmap.
14. The base station of claim 13, wherein the one or more first parameters comprise a bitmap.
13. The base station of claim 11, wherein the second plurality of subframes are associated with a licensed assisted access (LAA) cell.
13. The base station of claim 11, wherein the second plurality of subframes are associated with a licensed assisted access cell.
15. The base station of claim 13, wherein the second plurality of subframes are associated with a licensed assisted access (LAA) cell.
14. The base station of claim 11, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
14. The base station of claim 11, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
16. The base station of claim 13, wherein the one or more first parameters indicate a periodic pattern for the second plurality of subframes.
15. The base station of claim 11, wherein the at least one radio resource control message comprises a second parameter indicating a maximum duration for the burst.
15. The base station of claim 11, wherein the at least one radio resource control message comprises a second parameter indicating a maximum duration for the burst.
17. The base station of claim 13, wherein the at least one RRC message comprises a second parameter indicating a maximum duration for the burst.
16. The base station of claim 11, wherein the at least one radio resource control message comprises one or more LBT parameters.
16. The base station of claim 11, wherein the at least one radio resource control message comprises one or more LBT parameters.
13. A base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to: receive, from a second base station, a first message comprising one or more first parameters identifying a first plurality of at least one radio resource control (RRC) message comprising one or more third parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe; perform an LBT procedure in a subframe in the second plurality of subframes; and transmit a burst when the LBT procedure indicates a clear channel; and wherein the burst is configurable to start in the subframe if the subframe is identified as an LBT subframe.
17. The base station of claim 11, wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, to the second base station, one or more second parameters identifying the second plurality of subframes as a listen-before- talk (LBT). subframe of the base station.
wherein the instructions that, when executed, further cause the base station to transmit to the second base station, one or more second parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe of the base station.
transmit, to the second base station, a second message comprising second parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe of the base station; transmit to one or more wireless devices, at least one radio resource control (RRC) message comprising one or more third parameters identifying 
18. The base station of claim 17, wherein the one or more second parameters comprise a bitmap.
18. The base station of claim 17, wherein the one or more first parameters comprise a bitmap.
14. The base station of claim 13, wherein the one or more first parameters comprise a bitmap.
19. The base station of claim 18, wherein the second plurality of subframes are associated with a licensed assisted access cell.
19. The base station of claim 18, wherein the second plurality of subframes are associated with a licensed assisted access cell.
15. The base station of claim 13, wherein the second plurality of subframes are associated with a licensed assisted access (LAA) cell.
. A system comprising: a base station comprising: one or more first processors; and first memory storing first instructions that, when executed, cause the base station to: receive, from a second base station, one or more first parameters identifying a first plurality of subframes as listen-before-talk (LBT) subframes of the second base station; select a second plurality of subframes as an LBT subframe based on the one or more first parameters; and transmit at least one radio resource control message comprising one or more first parameters identifying the second plurality of subframes as LBT subframes; and a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed, cause the wireless device to: receive the at least one radio resource control message; and monitor a channel in a starting subframe of a burst, wherein the burst is configurable to begin in the starting subframe based on the starting subframe being identified as an LBT subframe.

11. A base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to: receive, from a second base station, one or more first parameters identifying a first plurality of subframes as listen-before-talk (LBT) subframes of the second base station; select a second plurality of subframes as LBT subframes based on the one or more first parameters; transmit, to a wireless device, at least one radio resource control message comprising one or more third parameters identifying the second plurality of subframes as LBT subframes; perform an LBT procedure in a subframe of the second plurality of subframes; and transmit a burst based on the LBT procedure indicating a clear channel, wherein the burst is configurable to start in the subframe based on the subframe being identified as an LBT subframe.
A base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to: receive, from a second base station, a first message comprising one or more first parameters identifying a first plurality of subframes as a listen-before-talk (LBT) subframe of the second base station; select a second plurality of subframes as an LBT subframe by the base station based on the one or more first parameters; transmit to one or more wireless devices, at least one radio resource control (RRC) message comprising one or more third parameters identifying the second plurality of subframes as a listen-before-talk (LBT) subframe; perform an LBT procedure in a subframe in the second plurality of subframes; and transmit a burst when the LBT procedure indicates a clear channel; and wherein the burst is configurable to start in the subframe if the subframe is identified as an LBT subframe.



	As shown above, all of the claimed features of the current application is disclosed in the claims of US 10,645,696 and US 10,194,439 as shown above.  The differences between the current application and the cited prior arts include the numbering of entities (second parameters in the current application being the third parameters in the prior arts) and in claim 20 of the current application, a system claim that includes a base station and a wireless device is disclosed while in the prior art references, only a base station is disclosed.  However, the prior art references do suggest the communication with a wireless device and that wireless device would obviously have functioned as described in claim 20 of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUTAI KAO/Primary Examiner, Art Unit 2473